DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “body part 100” as recited in at least paragraph [27] of the specification and claim 1; and “base plate 100” as recited in at least paragraph [99] of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate both the “body part 100” and the “base plate 100” as apparent from at least paragraphs [27] and [99] of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a power switch 410 controls a power supply unit 430 configured to be spaced apart from the transparent microLED display skin 300 on the outer surface of any one of the specific device 10”, and “a wireless power supply unit 450 having a wireless electric coil” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).    No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim 1 objected to because of the following informalities: contains minor grammatical error(s). Claims 1 recites “a transparent microLED display skin 300 configured to adhere and transferred a semiconductor device layer 320” which appears to be missing a “to” before “a semiconductor device layer 320”.  Appropriate correction is required.

Claim 1 objected to because of the following informalities: typographical error. Recites “the color expression of the transparent microLED display skin 300”. Did Applicant intend to claim “a color expression” instead of “the color expression”. “The color expression” lacks of antecedent basis in the claim.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities: typographical error. Recites “wherein the master unit 400 and the remote slave 500 configured with the harvesting unit 480 and 540 for self-generating energy”. Reference character 540 needs to be preceded by the term it referring to and enclosed in parenthesis as discussed above. The Examiner suggests Applicant to include language to differentiate between the harvesting unit 480 and harvesting unit 540 since one belongs to the master unit 400 and the other to the remove slave 500 as apparent from Figs. 4 and 5.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-4 allowable.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1:
	The prior art, [Cuff; Michael Andrew, US 20140022151 A1] discloses:
“A mobile controller application for wirelessly controlling the non-structural appearance of a configurable organic light-emitting diode (OLED) object. A configurable OLED object is fitted with a flexible OLED, a power source, and one or more receptors. A mobile controller application instructs a mobile controller device to send signals, indicating a particular color or display pattern, to one or more receptors embedded in a configurable OLED object. An OLED object receives signals and updates it's non-structural display accordingly. A mobile controller application operates on a mobile controller device. A mobile controller device is preferably a mobile device conventionally used for cell network communication. A mobile controller application enables a user to preview, select, and transmit a display pattern to a configurable OLED object. The inventive mobile controller application also enables a user to store, browse, edit, search, import, export, and categorize display options, which are maintained in a local image database”, as recited in the abstract.
	Furthermore, the prior art, [Pond; Renee Lonie et al., US 20140053315 A1], discloses:
“Some implementations of this disclosure provide an electronically customizable article comprising a fashion article selected from the group consisting of a handbag, a shoe, glasses, a tie, and a bowtie wherein the fashion article comprises an electronic visual display, a processor, a communication interface for communication between the fashion article and a network, and a non-transitory computer readable medium containing instructions that, when executed by the processor, causes the fashion article to connect to a server over the network, receive data from the server, and display one or more images associated with the data on the electronic visual display”, as recited in the abstract..
Furthermore, the prior art, [Lam; Vinh M. G., US 20160142863 A1], discloses:
“In some implementations, an article of clothing includes material and a display integrated with the material. The display can include a wireless receiver configured to receive wireless signals from an associated mobile device, a flexible screen, and one or more processors. The one or more processors can be configured to determine a plurality of images based on the wireless signals, when the wireless signal includes time intervals, associate each time interval with a corresponding image from the plurality of images, when the wireless signal does not include time intervals, associate a predefined time interval with each of the plurality of images, and update operating parameters of the flexible display to present the plurality of images in accordance with an associated time interval”, as recited in the abstract.
	However, the prior art does not teach or suggest either singularly or in combination the at least claimed, "a power switch 410 controls a power supply unit 430 configured to be spaced apart from the transparent microLED display skin 300 on the outer surface of any one of the specific device 10, the specific product 20 and the body part, a charging port 420 configured to charge a battery via a USB cable, a power supply unit 430 configured to be controlled from the power switch 410, a battery 440 configured to store electric power charged by the charging port 420, a wireless power supply unit 450 having a wireless electric coil for wirelessly supplying power to the power supply unit 450, a short-range wireless communication unit 460 configured to perform the short-range wireless communication with external devices including a smartphone 600 and other devices, and a master unit 400 having a main control unit 470 to perform controlling the color expression of the transparent microLED display skin 300;
	 a wireless electric antenna 510 configured to receive power generated from the wireless power supply unit 450, in which a position or a mounting spaced apart in a predetermined distance between the master unit 400 and the outer surface of any one of the specific device 10, the specific product 20 and the body part 30 or carried by a user, a remote control unit 520 configured to drive and control the transparent microLED display skin 300, and a remote slave 500 including a transceiver 530 to perform a closest remote transceiving from/to the master unit 400;
	 a smartphone 600 including an APP configured to control the master unit 400 or the main control unit 470 of the remote slave 500 or the remote control unit 520, by using the short-range wireless communication method between the master unit 400 and a short-range wireless communication unit 460", in combination with the other recited claim features.
	
Regarding claims 2-4:
	Claims 2-4 depend on claim 1 and are found allowable for at least the same reason as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Cuff; Michael Andrew, US 20140022151 A1] discloses:
“A mobile controller application for wirelessly controlling the non-structural appearance of a configurable organic light-emitting diode (OLED) object. A configurable OLED object is fitted with a flexible OLED, a power source, and one or more receptors. A mobile controller application instructs a mobile controller device to send signals, indicating a particular color or display pattern, to one or more receptors embedded in a configurable OLED object. An OLED object receives signals and updates it's non-structural display accordingly. A mobile controller application operates on a mobile controller device. A mobile controller device is preferably a mobile device conventionally used for cell network communication. A mobile controller application enables a user to preview, select, and transmit a display pattern to a configurable OLED object. The inventive mobile controller application also enables a user to store, browse, edit, search, import, export, and categorize display options, which are maintained in a local image database”, as recited in the abstract.

[Pond; Renee Lonie et al., US 20140053315 A1] discloses:
“Some implementations of this disclosure provide an electronically customizable article comprising a fashion article selected from the group consisting of a handbag, a shoe, glasses, a tie, and a bowtie wherein the fashion article comprises an electronic visual display, a processor, a communication interface for communication between the fashion article and a network, and a non-transitory computer readable medium containing instructions that, when executed by the processor, causes the fashion article to connect to a server over the network, receive data from the server, and display one or more images associated with the data on the electronic visual display”, as recited in the abstract..

[Lam; Vinh M. G., US 20160142863 A1] discloses:
“In some implementations, an article of clothing includes material and a display integrated with the material. The display can include a wireless receiver configured to receive wireless signals from an associated mobile device, a flexible screen, and one or more processors. The one or more processors can be configured to determine a plurality of images based on the wireless signals, when the wireless signal includes time intervals, associate each time interval with a corresponding image from the plurality of images, when the wireless signal does not include time intervals, associate a predefined time interval with each of the plurality of images, and update operating parameters of the flexible display to present the plurality of images in accordance with an associated time interval”, as recited in the abstract.

This application is in condition for allowance except for the following formal matters: 
the objections as discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623